UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Amendment No. 1 to Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file No. 000-52882 VERECLOUD, INC. (Exact name of registrant as specified in its charter) Nevada 26-0578268 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 6560 South Greenwood Plaza Boulevard Number 400 Englewood, Colorado 80111 (Address of principal executive offices) (877)711-6492 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No x As of May 11, 2011, there were 71,597,165 shares of the registrant’s common stock, par value $0.001 per share, issued and outstanding. Table of Contents VERECLOUD, INC. FORM 10-Q for the Quarterly Period Ended March 31, 2011 TABLE OF CONTENTS TABLE OF CONTENTS PAGE Explanatory Note ii Part I Financial Information Item 1. Financial Statements 1 Condensed Consolidated Balance Sheets as of March 31, 2011 (unaudited) and June 30, 2010 1 Condensed Consolidated Statements of Operations for the three and nine months ended March 31, 2011 and 2010 (unaudited) 2 Condensed Consolidated Statements of Cash Flows for the nine months ended March 31, 2011 and 2010 (unaudited) 3 Condensed Consolidated Statement of Changes in Stockholders’ Equity (Deficit) for the nine months ended March 31, 2011 (unaudited) 4 Notes to Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 25 Part II Other Information 25 Item 1.Legal Proceedings 26 Item 1A.Risk Factors 26 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3.Defaults Upon Senior Securities 26 Item 4.[Removed and Reserved] 26 Item 5.Other Information 26 Item 6.Exhibits 27 Signatures 28 i Explanatory Note This Amendment No. 1 on Form 10-Q/A (this “Amendment”) amends the Quarterly Report on Form 10-Q of Verecloud, Inc. (the “Company”), for the three andnine months ended March 31, 2011, filed with the Securities and Exchange Commission (“SEC”) on May 11, 2011 (the “Original Quarterly Report”).This Amendment amends the Original Quarterly Report by amending and restatingthe financial statements as of March 31, 2011 and for the three andnine months ended March 31, 2011.Accordingly, the following sections of the Original Quarterly Report have been revised to reflect the restatement: Part I – Item 1 – Financial Statements and Item 2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations. Therefore, the financial information in the Original Quarterly Report should not be relied upon. Except as described above, no attempt has been made in this Amendment to modify or update other disclosures presented in the Original Quarterly Report.This Amendment does not reflect events occurring after the filing of the Original Quarterly Report or modify or update those disclosures, including the exhibits to the Original Quarterly Report affected by subsequent events.Accordingly, this Amendment should be read in conjunction with our filings with the SEC subsequent to the filing of the Original Quarterly Report, including any amendments to those filings. This Amendment amends the Original Quarterly Report for the quarterly period ended March 31, 2011 for the following two items: First, on June 10, 2010, the Company entered into a loan agreement (as amended by the Loan Amendment (as defined below), the “Loan Agreement”) with TMG Holdings Colorado, LLC, a Texas limited liability company (“TMG Colorado”). Pursuant to the Loan Agreement, TMG Colorado agreed to provide the Company with a revolving line of credit in the principal amount of up to $1,564,000 (as renewed, extended and increased by the Amended Loan (as defined below), the “Loan”) pursuant to a revolving credit note (the “Note”).On March 31, 2011 (the “Effective Date”), the Company entered into a firstamendment to the Loan Agreement(the”Loan Amendment”) with TMG Colorado.On the Effective Date, the Company also entered into a First Amendment to Independent Contractor Consulting Agreement (the “First Amendment”) with The Mesa Group, Inc., a Texas corporation (“TMG”), pursuant to which the Company and TMG amended the Independent Contractor Consulting Agreement dated June 10, 2010.In connection with the First Amendment, the Company also entered into a warrant purchase agreement (the “Purchase Agreement”) with TMG.Pursuant to the Purchase Agreement, the Company issued TMG a common stock purchase warrant (the “Warrant”), pursuant to which TMG may purchase up to 10,000,000 shares of the Company's common stock for $.01 per share. The Warrant is exercisable for three years and may be exercised on a cashless basis.The cashless exercise warrant shares to be issued are based on a formula in the Purchase Agreement and are based on difference between exercise price and the average of the closing prices for the twenty trading days immediately prior to (but not including) the exercise date.The Purchase Agreement also provided for customary representations and warranties regarding the accredited investor status of TMG. Previously, using a different fair market value under the Black-Scholes model, the value of the warrant issued to TMG was calculated as $137,352, which was being amortized to earnings as additional interest expensesover the remaining term ofthe Loan Amendment described in Note 6.However, in connection with the annual audit of the year ended June 30, 2011, it was determined that, under generally accepted accounting principles, the trading price of the shares on the date of grant, March 31, 2011, should be used as the calculated fair market value on the date of issuance. On the date of the grant, the Company’s common stock closed at $0.30 per share. Using the Black-Scholes model and using the trading price of the common stock on March 31, 2011, the value of the warrant issued to TMG was recalculated as $2,827,928.Since no additional services were provided by TMG under the First Amendment, this entire amount has been booked to expense and classified as stock based compensation in the three and nine months ended March 31, 2011. Second, the Company began capitalizing software costs in September 2010 and the Company accounts for the costs of software within its products in accordance with Accounting Standards Codification (“ASC”) Topic 985-20 “Costs of Software to be Sold, Leased or Marketed”, under which certain software costs incurred subsequent to the establishment of technological feasibility are capitalized and amortized over the estimated lives of the related products. The Company determines technological feasibility to be established upon the internal release of a detailed program design, or to the extent that a detailed program design is not pursued, upon completion of a working model that has been confirmed by testing to be consistent with the product design, as specified by ASC Topic 985-20. Upon the general release of the product to customers, development costs for that product will be amortized over periods not exceeding three years, based on current and future revenue of the product. Previously, the Company had capitalized $862,990 in software costs as of March 31, 2011. In connection with the annual audit for the year ended June 30, 2011, it was determined that the gross capitalized software costs at March 31, 2011, in accordance with ASC Topic 985-20, should have been $709,825. In addition, the Company recorded amortization expense of $59,152 in the three months ended March 31, 2011. Therefore, this Amendment reflects the change which increases operating expenses and adjusts the net capitalized software amount to $650,672 as of March 31, 2011. ii A summary of the changes to the financial statements as of March 31, 2011 and for the three and nine months ended March 31, 2011 is shown below: CONDENSED CONSOLIDATED BALANCE SHEETS As of March 31, 2011 (unaudited) Previously Reported Adjustment Restated Current assets $ 623,459 $ - $ 623,459 Property and equipment 37,381 - 37,381 Other assets 862,990 (212,318 ) 650,672 Total assets $ 1,523,831 $ (212,318 ) $ 1,311,513 Current liabilities $ 755,590 $ - $ 755,590 Long term debt 1,426,648 137,352 1,564,000 Stockholders equity (deficit) (658,407 ) (349,670 ) (1,008,077 ) Total liabilities and stockholders' equity (deficit) $ 1,523,831 $ (212,318 ) $ 1,311,513 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three months ended March 31, 2011 Nine months ended March 31, 2011 (unaudited) (unaudited) Previously Previously Reported Adjustment Restated Reported Adjustment Restated Revenue $ 1,002,326 $ - $ 1,002,326 $ 4,106,553 $ - $ 4,106,553 Cost of goods sold 540,420 59,152 599,572 1,908,945 59,152 1,968,097 Gross margin 461,907 (59,152 ) 402,755 2,197,608 (59,152 ) 2,138,456 Operating expenses 796,909 3,002,952 3,799,861 2,601,295 3,002,952 5,604,247 Operating income (loss) (335,003 ) (3,062,104 ) (3,397,106 ) (403,687 ) (3,062,104 ) (3,465,791 ) Other income (expense) (38,188 ) 21,858 (16,330 ) (99,630 ) 21,858 (77,772 ) Pretax income (loss) (373,191 ) (3,040,246 ) (3,413,436 ) (503,318 ) (3,040,246 ) (3,543,563 ) Income tax expense 12,745 - 12,745 12,745 - 12,745 Net income (loss) $ (385,936 ) $ (3,040,246 ) $ (3,426,181 ) $ (516,063 ) $ (3,040,246 ) $ (3,556,308 ) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine months ended March 31, 2011 (unaudited) Previously Reported Adjustment Restated Net cash from (used in) operating activities $ (54,735 ) $ (153,165 ) $ (207,900 ) Investing Activities (867,872 ) 153,165 (714,706 ) Financing Activities 758,417 - 758,417 Net (decrease) in cash and cash equivalents $ (164,190 ) $ - $ (164,190 ) Cash and cash equivalents at the beginning of the period 197,151 - 197,151 Cash and cash equivalents at the end of the period $ 32,961 $ - $ 32,961 iii PART I FINANCIAL INFORMATION Item 1. Financial Statements VERECLOUD, INC. CONDENSED CONSOLIDATED BALANCE SHEETS March 31, June 30, Restated ASSETS Current assets Cash $ $ Accounts receivable Other current assets Total current assets Property and equipment (Note 3) Computer related Equipment and machinery Other property and equipment Subtotal Accumulated depreciation ) ) Net property and equipment Other assets Capitalized software, net (Note 4) - Total assets $ $ LIABILITIES AND STOCKHOLDERS' (DEFICIT) Current liabilities Accounts payable $ $ Accrued liabilities Total current liabilities Long term debt (Note 6) Total liabilities Commitments and contingencies (Notes 2,5,6,7,9,10) Stockholders' (deficit) Preferred stock - $0.001 par value, 5,000,000 shares authorized: - - No shares issued or outstanding Common stock - $0.001 par value, 200,000,000 shares authorized: 71,577,165 and 70,098,000 shares issued and outstanding, respectively Additional paid-in capital Accumulated (deficit) ) ) Total stockholders'(deficit) ) ) Total liabilities and stockholders'(deficit) $ $ The accompanying notes are integral parts of these unaudited financial statements. 1 VERECLOUD, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended March 31, Nine Months Ended March 31, Restated Restated Revenue $ Cost of goods sold Gross profit Operating expenses Employee related (1) Marketing expense Legal and accounting Consulting expense (1) Rent Travel and entertainment Information technology Depreciation Other Total operating expenses Operating income (loss) Other income (expense) Interest income 16 Interest (expense) Total other income (expense) Pretax income (loss) Income tax expense (benefit) ) ) Net income (loss) $ ) $ ) $ ) $ Basic net income (loss) per common share $ ) $ ) $ ) $ Basic weighted average common shares (1) Includes stock-based compensation as follows: Employee Related $ Consulting Expense - - $ The accompanying notes are integral parts of these unaudited financial statements. 2 VERECLOUD, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended March 31, Restated Operating Activities Net income (loss) $ ) $ Adjustments to reconcile net income to net cash from operations Depreciation and amortization Stock for services Stock-based compensation Income tax expense (benefit) - ) Change in assets and liabilities Accounts receivable Other current assets ) Accounts payable ) Other current liabilities ) Net cash provided by (used in) operating activities ) Investing Activities Purchase of computer related ) ) Purchase of equipment and machinery ) ) Purchase of other property and equipment - ) Capitalized software ) - Net cash (used in) investing activities ) ) Financing Activities Issuance of common stock - Reduction in note payable ) ) Increase in long term debt - Members distributions - ) Net cash provided by (used in) financing activities ) Decrease in cash for period $ ) $ ) Cash at beginning of period Cash at end of period $ $ Supplemental disclosure: Cash paid for interest during the year $ - $ Cash paid for income taxes during the year $ $ - The accompanying notes are integral parts of these unaudited financial statements. 3 VERECLOUD, INC. CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIT) (UNAUDITED) For the period from June 30, 2010 to March 31, 2011 Restated Common Stock Additional Paid in Accumulated Earnings Total Stockholders Equity Shares Amount Capital (Deficit) (Deficit) Balance at June 30, 2010 $ $ $ ) $ ) Stock-based compensation (Note 9) - - - Net income (loss) - - - ) ) Balance at September 30, 2010 $ $ $ ) $ ) Stock option exercises - Surrender and issuance of stock for services (Note 8) - - - Stock-based compensation (Note 9) - - - Net income (loss) - - - Balance at December 31, 2010 $ $ $ ) $ ) Stock option exercises - Surrender and issuance of stock for services (Note 8) - - - Stock-based compensation (Note 9) - - - Net income (loss) - - - ) ) Balance at March 31, 2011 $ $ $ ) $ ) The accompanying notes are integral parts of these unaudited financial statements. 4 VERECLOUD, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. Organization Verecloud, Inc. (the "Company" or "Verecloud") is headquartered in Englewood, Colorado and is the developer and operator of Nimbus CSB, a proprietary cloud service brokerage platform.Using its Nimbus CSB platform, Verecloud integrates and delivers a customer-specific suite of multiple, diverse cloud services. History of Verecloud The Company began in 2006 as Cadence II, LLC, a Colorado limited liability company, doing business as Network Cadence ("Network Cadence"), and has driven operational improvements and innovation with clients across the telecommunications landscape through professional services contracts. From architecture design to solution, or technology selection to delivery and implementation, Network Cadence provided professional service solutions in all areas of operational support systems (service creation, order fulfillment, inventory, activation and provisioning, assurance and billing, among others). On August 31, 2009, a web development company, Sage Interactive, Inc., a Nevada corporation ("Sage"), consummated a share exchange (the "Share Exchange") with the sole member of Network Cadence, pursuant to which it acquired all of the membership interests of Network Cadence in exchange for the issuance to the sole member of Network Cadence of 42,320,000 shares ofcommon stock, par value, $0.001.After the Share Exchange, business operations consisted of those of Network Cadence and the operations of Sage ceased.The Share Exchange was treated as a merger of Sage and Network Cadence, which is accounted for as a reverse acquisition with Network Cadence being the acquirer for financial reporting purposes.As such, for all disclosures referencing shares authorized, issued, outstanding, reserved for, per share amounts and other disclosures related to equity, amounts have been retroactively restated to reflect share quantities as if the exchange of Network Cadence membership interest had occurred at the beginning of the periods presented as altered by the terms of the Share Exchange.Upon the closing of the Share Exchange, the articles of incorporation were amended to change the name of the Company to Network Cadence, Inc. and Network Cadence became a wholly-owned subsidiary of Network Cadence, Inc. On January 25, 2010, the Company instituted a four-for-one forward split of its common stock and amended its articles of incorporation to change the name of the Company from Network Cadence, Inc. to Verecloud, Inc. All historical information with regard to shares outstanding has been adjusted to reflect the split. This Quarterly Report on Form 10-Q for the three and nine months ended March 31, 2011 reflects the financial statements and related disclosures for Verecloud. 2. Summary of Significant Accounting Policies The unaudited balance sheet as of March 31, 2011, the condensed consolidated balance sheet as of June 30, 2010 and the unaudited interim condensed consolidated financial statements as of and for the three and nine months ended March 31, 2011 and 2010 have been prepared in accordance with the instructions for Form 10-Q. In compliance with those instructions, certain information and footnote disclosures normally included in consolidated financial statements prepared in accordance with U.S. generally accepted accounting principles ("GAAP") have been condensed or omitted. We believe that the disclosures made are adequate such that the information presented is not misleading. In the opinion of management, these statements include all normal recurring adjustments necessary to fairly present our unaudited condensed consolidated results of operations, financial position and cash flows as of March 31, 2011 and 2010 and for all periods presented. These unaudited condensed consolidated financial statements should therefore be read in conjunction with the consolidated financial statements and notes thereto for the year ended June 30, 2010,included in ourForm 10-K filed on September 28, 2010 and our Form 10-K/A filed on February 14, 2011. The unaudited condensed consolidated statements of operations, the unaudited condensed consolidated statement of changes in stockholders’ equity (deficit)and the unaudited condensed consolidated statements of cash flows for the three and nine months ended March 31, 2011 are not necessarily indicative of the results or cash flows expected for the full year. 5 Critical Accounting Policies and Estimates Basis of Presentation The preparation offinancial statements requiresthe Companyto make estimates and judgments that affect the reported amounts of assets, liabilities, revenue and expenses. On an ongoing basis,the Companymakes and evaluates estimates and judgments, including those related to revenue recognition, capitalized software development costs, stock-based compensation, goodwill and intangible assets, valuation of investments and accounting for income taxes.It basesits estimates on historical experience and various other assumptions that are believed to be reasonable under the circumstances; the results of which form the basis for making judgments about amounts and timing of revenue and expenses, the carrying values of assets and the recorded amounts of liabilities that are not readily apparent from other sources. Actual results may differ from these estimates and such estimates may change if the underlying conditions or assumptions change. Principles of Consolidation The unaudited condensed consolidated financial statements include the accounts of Verecloud and its wholly owned subsidiary, Network Cadence. For the three and nine months ended March 31, 2011 and 2010, there were no equity investments in companies over which Verecloud has the ability to exercise significant influence, but does not hold a controlling interest. Verecloud has eliminated all significant intercompany accounts and transactions. Reclassifications Certain prior year financial statement amounts have been reclassified to conform to the current year presentation with no impact on previously reported net income (loss). Cash and Cash Equivalents For purposes of balance sheet classification and the statements of cash flows,the Companyconsiders cash in banks, deposits in transit, and all highly liquid investments purchased with an original maturity of three months or less to be cash equivalents. Concentration of Credit Risk The Company primarily sellsits services to customers in the communications industry in the United States on an uncollateralized, open credit basis. For the nine months ended March 31, 2011 and 2010, one customer (LightSquared) accounted for 90% and 88% of the revenue, respectively. For the three months ended March 31, 2011, the Company performed services for LightSquared under month to month statements of work. The current statements of work may be terminated by LightSquared with 30 days written notice. Cash is maintained at financial institutions. The Federal Deposit Insurance Corporation ("FDIC") currently insures accounts at each institution for up to $250,000. At times, cash balances may exceed the FDIC insurance limit of $250,000. Accounts Receivable Accounts receivable include uncollateralized customer obligations due under normal trade terms and do not bear interest. Allowances for doubtful accounts are maintained for estimated losses resulting from the inability of our customers to make required payments. The allowances are based on our regular assessment of the credit worthiness and financial condition of specific customers, as well as its historical experience with bad debts and customer deductions, receivables aging, current economic trends, geographic or country-specific risks and the financial condition of its distribution channels. All outstanding accounts receivable as of March 31, 2011 were either collected subsequent to year end or are deemed collectible based on the collection history of the customer. Revenue Recognition For the periods covered by this Quarterly Report on Form 10-Q, the Company derivedrevenue solely from billable professional services provided to clients.Revenue is recognized only when all of the following conditions have been met:(i) there is persuasive evidence of an arrangement; (ii) delivery has occurred; (iii) the fee is fixed or determinable; and (iv) collectability of the fee is reasonably assured. 6 Property and Equipment Equipment and furniture are carried at historical cost, net of accumulated depreciation. Depreciation is computed using straight-line methods over the estimated useful lives of the assets, ranging from three to seven years. Expenditures for repairs and maintenance which do not materially extend the useful lives of equipment and furniture are charged to operations. Fair Value Financial Instruments Fair value estimates discussed herein are based upon certain market assumptions and pertinent information available to management as of March 31, 2011. The respective carrying value of certain on-balance-sheet financial instruments approximated their fair values. These financial instruments include cash, accounts receivable, accounts payable and accrued expenses.Fair values are assumed to approximate carrying values for these financial instruments because they are short term in nature, or are receivable or payable on demand. Capitalized Software The Company accounts for the costs of software within its products in accordance with Accounting Standards Codification ("ASC") Topic 985-20 "Costs of Software to be Sold, Leased or Marketed", under which certain software costs incurred subsequent to the establishment of technological feasibility are capitalized and amortized over the estimated lives of the related products. The Company determines technological feasibility to be established upon the internal release of a detailed program design, or to the extent that a detailed program design is not pursued, upon completion of a working model that has been confirmed by testing to be consistent with the product design, as specified by ASC Topic 985-20. Upon the general release of the product to customers, development costs for that product will be amortized over periods not exceeding three years, based on current and future revenue of the product. Research and Development Costs Costs related to research, design and development of products, which consist primarily of personnel, product design and infrastructure expenses, are expensed as they are incurred. Marketing and Advertising Costs Marketing and advertising costs are expensed when incurred.For the three months ended March 31, 2011 and 2010, the Company incurred marketing expenses of $124,060 and $139,687, respectively. For the nine months ended March 31, 2011 and 2010, the Company incurred marketing expenses of $616,923 and $527,981, respectively. Segment Information Certain information is disclosed based on the way management organizes financial information for making operating decisions and assessing performance.The Companycurrently operates in one business segment and will evaluate additional segment disclosures if it expands operations. Significant Customers For the three and nine months ended March 31, 2011 and 2010,the Companyhad a substantial business relationship with one major customer, LightSquared.LightSquared accounted for 100% and 0% of the Company’s total revenue for the three months ended March 31, 2011 and 2010, respectively. LightSquared accounted for 90% and 88% of the Company’s total revenue for the nine months ended March 31, 2011 and 2010, respectively. Long-Lived Assets The Company accounts for its long-lived assets in accordance with Accounting for the Impairment or Disposal of Long-Lived Assets ("ASC 360").Its primary long-lived assets are property and equipment and capitalized software costs. ASC 360 requires a company to assess the recoverability of its long-lived assets whenever events and circumstances indicate the carrying value of an asset or asset group may not be recoverable from estimated future cash flows expected to result from its use and eventual disposition. Additionally, the standard requires expected future operating losses from discontinued operations to be displayed in discontinued operations in the period(s) in which the losses are incurred, rather than as of the measurement date. For property and equipment, our assets consist primarily of computers and office equipment. The Company has compared the net book value of these assets to market-based pricing for similar used equipment. The Company accounts for the costs of software within its products in accordance with the ASC Topic 985-20 "Costs of Software to be Sold, Leased or Marketed" under which certain software costs incurred subsequent to the establishment of technological feasibility are capitalized and amortized over the estimated lives of the related products (Note 4). As of March 31, 2011, the depreciated value of the assets materially reflects the estimated fair value of similar used equipment in the marketplace. 7 Stock Based Compensation Expense Stock based compensation cost is measured at the grant date based on the fair value of the award and is recognized as expense on a straight-line basis over the requisite service period, which is generally the vesting period. The Company estimates the fair value of stock options in accordance with ASC Topic 718 using the Black-Scholes option-pricing model. This model requires the use of the following assumptions: (i) expected volatility of the Company’s common stock, which is based on the Company’s peer group in the industry in which the Company does business; (ii) expected life of the option award, which is calculated using the "simplified" method provided in the Security Exchange Commission's (the "SEC") Staff Accounting Bulletin No. 110 and takes into consideration the grant’s contractual life and vesting periods; (iii) expected dividend yield, which is assumed to be 0%, as the Company has not paid and does not anticipate paying dividends on its common stock; and (iv) the risk-free interest, which is based on the U.S. Treasury yield curve in effect at the time of grant with maturities equal to the grant’s expected life. In addition, ASC Topic 718 requires the Company to estimate the number of options that are expected to vest. In valuing stock based awards under ASC Topic 718, significant judgment is required in determining the expected volatility of the Company’s common stock. Accounting for Income Taxes Income tax expense or benefit is recognized for the amount of taxes payable or refundable for the current year’s results and for deferred tax assets and liabilities related to the future tax consequences of events that have been recognized in our consolidated financial statements or tax returns. Net Income (Loss) Per Common Share Basic net income (loss) per common share calculations are determined by dividing net income by the weighted average number of shares of common stock outstanding during the year.Diluted net income (loss) per common share calculations are determined by dividing net income (loss) by the weighted average number of common shares and dilutive common share equivalents outstanding.During the periods when they are anti-dilutive, common stock equivalents, if any, are not considered in the computation. Recent Pronouncements The Company evaluates pronouncements of various authoritative accounting organizations, primarily the Financial Accounting Standards Board ("FASB"), the SEC, and the Emerging Issues Task Force, to determine the impact of new pronouncements on GAAP and the preparation of our financial statements.The Company has adopted the following new accounting standards: In October 2009, FASB published Accounting Standards Update ("ASU") 2009-14, Certain Revenue Arrangements That Include Software Elements ("ASU 2009-14"), to provide guidance for revenue arrangements that include both tangible products and software elements. Under this guidance, tangible products containing software components and non-software components that function together to deliver the product’s essential functionality are excluded from the software revenue guidance in ASC Subtopic 985-605, Software-Revenue Recognition.In addition, hardware components of a tangible product containing software components are always excluded from the software revenue guidance. ASU 2009-14 is effective for revenue arrangements entered into or materially modified in fiscal years beginning on or after June 15, 2010, with early adoption permitted. This pronouncement did not have any impact on the Company’s condensed consolidated unaudited financial statements for the three and nine months ended March 31, 2011 and 2010. In January 2010, FASB published ASU 2010-06, Improving Disclosures About Fair Value Measurement ("ASU 2010-06"), which requires additional disclosures regarding the activity in fair value measurements classified as Level 3 in the fair value hierarchy. Disclosure of activity in Level 3 fair value measurements is required for fiscal years beginning after December 15, 2010. Early adoption is permitted. The Company does not expect the adoption of ASU 2010-06 to have a material impact on its consolidated financial statements. . There were no other accounting standards and interpretations issued recently which are expected to have a material impact on the Company’s financial position, operations or cash flows. 8 Restatement of Consolidated Financial Statements The unaudited financial statements for the three and nine months ended March 31, 2011 are being restated to correct the accounting treatment previously reported in connection with the two items described below, and reported in Original Quarterly Report. First, on June 10, 2010, the Company entered into a loan agreement (as amended by the Loan Amendment (as defined below), the “Loan Agreement”) with TMG Holdings Colorado, LLC, a Texas limited liability company (“TMG Colorado”). Pursuant to the Loan Agreement, TMG Colorado agreed to provide the Company with a revolving line of credit in the principal amount of up to $1,564,000 (as renewed, extended and increased by the Amended Loan (as defined below), the “Loan”) pursuant to a revolving credit note (the “Note”).On March 31, 2011 (the “Effective Date”), the Company entered into a firstamendment to the Loan Agreement(the”Loan Amendment”) with TMG Colorado.On the Effective Date, the Company also entered into a First Amendment to Independent Contractor Consulting Agreement (the “First Amendment”) with The Mesa Group, Inc., a Texas corporation (“TMG”), pursuant to which the Company and TMG amended the Independent Contractor Consulting Agreement dated June 10, 2010.In connection with the First Amendment, the Company also entered into a warrant purchase agreement (the “Purchase Agreement”) with TMG.Pursuant to the Purchase Agreement, the Company issued TMG a common stock purchase warrant (the “Warrant”), pursuant to which TMG may purchase up to 10,000,000 shares of the Company's common stock for $.01 per share. The Warrant is exercisable for three years and may be exercised on a cashless basis.The cashless exercise warrant shares to be issued are based on a formula in the Purchase Agreement and are based on difference between exercise price and the average of the closing prices for the twenty trading days immediately prior to (but not including) the exercise date.The Purchase Agreement also provided for customary representations and warranties regarding the accredited investor status of TMG. Previously, using a different fair market value under the Black-Scholes model, the value of the warrant issued to TMG was calculated as $137,352, which was being amortized to earnings as additional interest expensesover the remaining term ofthe Loan Amendment described in Note 6.However, in connection with the annual audit of the year ended June 30, 2011, it was determined that, under generally accepted accounting principles, the trading price of the shares on the date of grant, March 31, 2011, should be used as the calculated fair market value on the date of issuance. On the date of the grant, the Company’s common stock closed at $0.30 per share. Using the Black-Scholes model and using the trading price of the common stock on March 31, 2011, the value of the warrant issued to TMG was recalculated as $2,827,928.Since no additional services were provided by TMG under the First Amendment, this entire amount has been booked to expense and classified as stock based compensation in the three and nine months ended March 31, 2011. Second, the Company began capitalizing software costs in September 2010 and the Company accounts for the costs of software within its products in accordance with Accounting Standards Codification (“ASC”) Topic 985-20 “Costs of Software to be Sold, Leased or Marketed”, under which certain software costs incurred subsequent to the establishment of technological feasibility are capitalized and amortized over the estimated lives of the related products. The Company determines technological feasibility to be established upon the internal release of a detailed program design, or to the extent that a detailed program design is not pursued, upon completion of a working model that has been confirmed by testing to be consistent with the product design, as specified by ASC Topic 985-20. Upon the general release of the product to customers, development costs for that product will be amortized over periods not exceeding three years, based on current and future revenue of the product. Previously, the Company had capitalized $862,990 in software costs as of March 31, 2011. In connection with the annual audit for the year ended June 30, 2011, it was determined that the gross capitalized software costs at March 31, 2011, in accordance with ASC Topic 985-20, should have been $709,825. In addition, the Company recorded amortization expense of $59,152 in the three months ended March 31, 2011. Therefore, this Amendment reflects the change which increases operating expenses and adjusts the net capitalized software amount to $650,672 as of March 31, 2011. 9 A summary of the changes to the financial statements as of March 31, 2011 and for the three and nine months ended March 31, 2011 is shown below: CONDENSED CONSOLIDATED BALANCE SHEETS As of March 31, 2011 (unaudited) Previously Reported Adjustment Restated Current assets $ $
